Title: To George Washington from Brigadier General William Maxwell, 28 August 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 28th Augt 1778
          
          I forwarded to your Excellency yesterday a Journal from Major Howel with an Acct of
            Lord Hows being saild to the East Ward, 6 or 7 of the Cork Fleet having arived in the
            Hook &Ca which is all confirmed; it is likewise confirmed that the 4 Regts
            returned that was going on board the Fleet. Genl Clinton is on long Islan, it is said
            with 8000 Men but one half is most likely as I have both informations, He was yesterday
            at Hamstead Plains, and was to proceed to great Neck,
            & that 40 flat bottom’d Boats went through Helgate the day before yesterday; his
            destination not known. A Contract for a 100 Transports to take place verry soon. Some
            Querys whether they do not intend to leave New york Statten Island and Long Islan,
            & take post on Rhode Island; where they will be more compact. I had 5 Deserters
            yesterday with their Arms & accoutrements from the 27th Regt on Statten Island
            they came over near Amboy. I expect the 3d N: Carrolina Regt inder Coll Hogan here to
              night. I am your Excellencys Most Obedient Humble
            Servant
          
            Wm Maxwell
          
        